DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on November 24, 2021.  Claims 1 - 14 are pending and examined below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 24, 2021 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Federal Republic of Germany on May 31, 2017.

Response to Arguments
Applicant’s response arguments, with regards to claims 1 - 14, filed on November 24, 2021 are moot in view of the new grounds of rejection under the combination of Weyle, Hong, Sang, and Paun which are necessitated by Applicant’s amendments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0287439 A1 to WEYLE .

As to Claim 1,
Weyl discloses a method for performing an onboard service via a mobile unit (105), (see at least Figs. 1 – 2, and ¶0009 - ¶0010. In particular, see Figs. 1 – 2.

    PNG
    media_image1.png
    394
    696
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    437
    431
    media_image2.png
    Greyscale

See ¶0010, "systems and methods… to… allow the use of a mobile terminal 105 present in the motor vehicle 150 in the framework of a so-called "teleservice," in which the software present in one or more control units 165 of the vehicle 150 is partially or completely updated and/or replaced or supplemented") comprising the acts of: 
sending, by the mobile unit (105), first request data to a vehicle unit (155) (see at least Figs. 1 - 2,  ¶0009, ¶0012 - ¶0015.  In particular, see ¶0009, "Motor vehicle 150 is coupled to mobile terminal 105 by way of communication interface 155. Motor vehicle 150 includes a software version transmission device 160 for transmitting a software version message, which specifies which sequence controllers and/or control unit data are stored and/or installed in one or more control units 165 of the motor vehicle 150. The software version message is transmitted to the mobile terminal 105 ; 
sending, by the vehicle unit (155), second request data based on the first request data to a service unit (160) (see at least Figs. 1 - 2, ¶0014, ¶0015 - ¶0021, and ¶0030  In particular, see Fig. 1 - 2. See ¶0017 - ¶0020, "the updating device is provided in the mobile terminal 105 (updating device 170a) and/or in the vehicle 150 (updating device 170b). The updating device 170a, 170b can perform an authorization check and/or an authentication check of the one or more sequence controllers and/or the control unit data before updating the one or more sequence controllers and/or control unit data"); 
sending, by the service unit (160), authorization data based on the second request data to the vehicle unit (155) (see at least Figs. 1 - 2, ¶0014 - ¶0021, and ¶0030  In particular, see Fig. 1 - 2. See ¶0018 -  ¶0022, "the authorization check and/or the authentication check is performed using the public key method (PKI)… the known ; 
sending, by the vehicle unit (155), authorization data to the mobile unit (105) based on the authorization data from the service unit (160) (see at least Figs. 1 - 2, ¶0009, ¶0014 -  ¶0022, and ¶0030 - ¶0031.  In particular, see Figs. 1 - 2.  See ¶0018 -  ¶0022, "the authorization check and/or the authentication check is performed using the public key method (PKI)… the known PKI system for the system according to the present invention,... of the transmitted, updated software for the control units of the vehicle 150... the authorization check and/or the authentication check is considered to be positively completed... the software version message can be provided with vehicle error data, vehicle diagnostic data and/or information uniquely identifying the vehicle 150, i.e., vehicle ID information. The updating device 170a, 170b corrects one or more vehicle errors, in particular in the software of the control units, by storing and/or installing the one or more current sequence controllers and/or the control unit data in the at least one affected control unit."  See ¶0030); and 
using, by the mobile unit (105), the authorization data as a basis for communicating with the service unit (160) to perform the onboard service.  (See at least Figs. 1 - 2, ¶0009 - ¶0017, ¶0021, and ¶0030 - ¶0031.  In particular, see Figs. 1 - 2.  See ¶0022 - ¶0024, "the software version message can be provided with vehicle error data, vehicle diagnostic data and/or information uniquely identifying the vehicle 150, i.e., vehicle ID information. The updating device 170a, 170b corrects one or more vehicle errors, in particular in the software of the control units, by storing and/or installing the one or more current sequence controllers and/or the control unit data in the at least one affected control unit."  See ¶0031, “Next, the software version message is analyzed to ascertain whether the vehicle-external download device 110 has one or more current sequence controllers and/or control unit data ready for downloading (step 220). The one or more current sequence controllers and/or control unit data are downloaded via a communication link (step 230). The downloaded sequence controllers and/or control unit data are stored in the mobile terminal 105 (step 240). An updating device 170 stores and/or installs the sequence controllers and/or control unit data stored in the mobile terminal 105 in the at least one affected control unit (step 250).”)
However, Weyl’s system for using at least one mobile terminal in a motor vehicle using an updating device does not explicitly disclose, wherein the vehicle unit is permanently installed in a vehicle and wherein the service unit is outside of the vehicle.
Hong’s centralized management of mobile-assisted vehicle software upgrading is analogous to the claimed invention in that it is a software upgrading system directed towards vehicle software upgrades to the vehicle electrical control unit, and the vehicle head unit.  Specifically, Hong’s system comprises a motor vehicle component client, a 
Hong further teaches wherein the vehicle unit is permanently installed in a vehicle.  (See Fig. 1, ¶0018, ¶0022 - ¶0023, and ¶0033 - ¶0034.  In particular, see ¶0018, Hong teaches a permanently installed vehicle unit as an on-vehicle head unit –vehicle component 11) and wherein the service unit is outside of the vehicle.  (See Fig. 1, ¶0008, ¶0018 - ¶0019, ¶0021, ¶0026, and ¶0028 - ¶0030, Hong teaches wherein the service unit is a cloud-based server that he discloses herein as network device 12.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Weyl’s system wherein the vehicle unit is permanently installed in a vehicle and wherein the service unit is outside of the vehicle, as taught by Hong.  Motivation to combine these elements, can include but is not limited to: facilitating distribution of software update and upgrade services across a diversity of in-vehicle and outside vehicle platforms.

As to Claim 3,
Weyle discloses the method according to claim 1, wherein the mobile unit (105) takes the authorization data (see at least Figs. 1 - 2, ¶0009, ¶0014 -  ¶0022, and ¶0030 - ¶0031.  In particular, see Figs. 1 - 2.  See ¶0018 -  ¶0022, "the authorization check and/or the authentication check is performed using the public key method (PKI)… the known PKI system for the system according to the present invention,... of the transmitted, updated software for the control units of the vehicle 150... the authorization check and/or the authentication check is considered to be and 
takes a communication connection to the vehicle unit as a basis for communicating with the service unit to perform the onboard service.  (See at least Figs. 1 - 2, ¶0009 - ¶0017, ¶0021, and ¶0030 - ¶0031.  In particular, see Figs. 1 - 2.  See ¶0022 - ¶0024, "the software version message can be provided with vehicle error data, vehicle diagnostic data and/or information uniquely identifying the vehicle 150, i.e., vehicle ID information. The updating device 170a, 170b corrects one or more vehicle errors, in particular in the software of the control units, by storing and/or installing the one or more current sequence controllers and/or the control unit data in the at least one affected control unit."  See ¶0031, “Next, the software version message is analyzed to ascertain whether the vehicle-external download device 110 has one or more current sequence controllers and/or control unit data ready for downloading (step 220). The one or more current sequence controllers and/or control unit data are downloaded via a communication link (step 230). The downloaded sequence controllers and/or control unit data are stored in the mobile terminal 105 (step 240). An updating device 170 stores and/or installs the sequence controllers and/or control unit data stored in the mobile terminal 105 in the at least one affected control unit (step 250).”)

As to Claim 11,
Weyle discloses a method for performing an onboard service via a mobile unit (105), the method (see at least Figs. 1 - 2, ¶0009 - ¶0010. In particular, see Figs. 1 - 2.  See ¶0010, "systems and methods… to… allow the use of a mobile terminal 105 present in the motor vehicle 150 in the framework of a so-called "teleservice," in which the software present in one or more control units 165 of the vehicle 150 is partially or completely updated and/or replaced or supplemented”) comprising the acts of: 
receiving, by a vehicle unit (155), first request data from the mobile unit (105) (see at least Figs. 1 - 2,  ¶0009, ¶0012 - ¶0015, ¶0018 -  ¶0022, and ¶0030 -  ¶0031.  In particular, see Fig. 2.  See ¶0009, ¶0012, ¶0018 - ¶0022, and ¶0030 - ¶0031); 
sending, by the vehicle unit (155), second request data to a service unit (160) based on the first request data (see at least Figs. 1 - 2, ¶0014, ¶0015 - ¶0021, and ¶0030.  In particular, see Fig. 1 - 2. See ¶0017 - ¶0020, "the updating device is provided in the mobile terminal 105 (updating device 170a) and/or in the vehicle 150 (updating device 170b). The updating device 170a, 170b can perform an authorization check and/or an authentication check of the one or more sequence controllers and/or the control unit data before updating the one or more sequence controllers and/or control unit data”); 
receiving, by the vehicle unit (155), authorization data from the service unit (160) based on the second request data (see at least Figs. 1 - 2, ¶0014, ¶0015 - ¶0021, and ¶0030.  In particular, see Fig. 1 - 2. See ¶0018 -  ¶0022, "the authorization ; 
sending, by the vehicle unit (155), authorization data to the mobile unit (105) based on the authorization data from the service unit (160), wherein the authorization data sent to the mobile unit (105 / 175a) (see at least Figs. 1 - 2, ¶0009, ¶0014 -  ¶0022, and ¶0030 - ¶0031.  In particular, see Figs. 1 - 2.  See ¶0018 -  ¶0022, "the authorization check and/or the authentication check is performed using the public key method (PKI)… the known PKI system for the system according to the present invention,... of the transmitted, updated software for the control units of the vehicle 150... the authorization check and/or the authentication check is considered to is 
usable by the mobile unit (105) to communicate with the service unit (160) based on the authorization data to perform the onboard service.  (See at least Figs. 1 - 2, ¶0009 - ¶0017, ¶0021, and ¶0030 - ¶0031.  In particular, see Figs. 1 - 2.  See ¶0022 - ¶0024, "the software version message can be provided with vehicle error data, vehicle diagnostic data and/or information uniquely identifying the vehicle 150, i.e., vehicle ID information. The updating device 170a, 170b corrects one or more vehicle errors, in particular in the software of the control units, by storing and/or installing the one or more current sequence controllers and/or the control unit data in the at least one affected control unit."  See ¶0031, “Next, the software version message is analyzed to ascertain whether the vehicle-external download device 110 has one or more current sequence controllers and/or control unit data ready for downloading (step 220). The one or more current sequence controllers and/or control unit data are downloaded via a communication link (step 230). The downloaded sequence controllers and/or control 
However, Weyl’s system for using at least one mobile terminal in a motor vehicle using an updating device does not explicitly disclose, wherein the vehicle unit is permanently installed in a vehicle and wherein the service unit is outside of the vehicle.
On the other hand, Hong’s centralized management of mobile-assisted vehicle software upgrading teaches wherein the vehicle unit is permanently installed in a vehicle.  (See Fig. 1, ¶0018, ¶0022 - ¶0023, and ¶0033 - ¶0034.  In particular, see ¶0018, Hong teaches a permanently installed vehicle unit as an on-vehicle head unit –vehicle component 11) and wherein the service unit is outside of the vehicle.  (See Fig. 1, ¶0008, ¶0018 - ¶0019, ¶0021, ¶0026, and ¶0028 - ¶0030, Hong teaches wherein the service unit is a cloud-based server that he discloses herein as network device 12.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Weyl’s system wherein the vehicle unit is permanently installed in a vehicle and wherein the service unit is outside of the vehicle, as taught by Hong.  Motivation to combine these elements, can include but is not limited to: facilitating distribution of software update and upgrade services across a diversity of in-vehicle and outside vehicle platforms.

As to Claim 13,
a system for performing an onboard service (see at least Figs. 1 - 2, ¶0010, "systems… to… allow the use of a mobile terminal 105 present in the motor vehicle 150 in the framework of a so-called "teleservice," in which the software present in one or more control units 165 of the vehicle 150 is partially or completely updated and/or replaced or supplemented"), comprising: 
a mobile unit (105) (see at least Fig. 1, ¶0011,"the mobile terminal 105 is a mobile telephone, a PDA or personal digital assistant, a notebook, or another mobile computer, such as a mobile entertainment device in particular"); 
a vehicle unit (155) (see at least Fig. 1, ¶0009,"Motor vehicle 150 is coupled to mobile terminal 105 by way of communication interface 155. Motor vehicle 150 includes a software version transmission device 160 for transmitting a software version message, which specifies which sequence controllers and/or control unit data are stored and/or installed in one or more control units 165 of the motor vehicle 150"); and 
a service unit (160), wherein the system is configured to carry out the acts (see at  least Fig. 1, ¶0009, ¶0014, ¶0021, and ¶0030.  In particular, see ¶0009, "Motor vehicle 150 is coupled to mobile terminal 105 by way of communication interface 155. Motor vehicle 150 includes a software version transmission device 160 for transmitting a software version message, which specifies which sequence controllers and/or
control unit data are stored and/or installed in one or more control units 165 of the motor vehicle 150. The software version message is transmitted to the mobile terminal 105 and/or to a vehicle-external download device 110 by the software version transmission device 160") of: 
sending, by the mobile unit (105), first request data to a vehicle unit (155); (see at least Figs. 1 - 2,  ¶0009, ¶0012 - ¶0015.  In particular, see ¶0009, "Motor vehicle 150 is coupled to mobile terminal 105 by way of communication interface 155. Motor vehicle 150 includes a software version transmission device 160 for transmitting a software version message, which specifies which sequence controllers and/or control unit data are stored and/or installed in one or more control units 165 of the motor vehicle 150. The software version message is transmitted to the mobile terminal 105 and/or to a vehicle-external download device 110 by the software version transmission device 160. The software version message is analyzed to ascertain whether the vehicle-external download device 110 has one or more current sequence controllers and/or control unit data ready for downloading. The one or more current sequence controllers and/or control unit data are downloaded via a communication link and the downloaded sequence controllers and/or control unit data are stored in the mobile terminal 105."  See ¶0012, "the mobile terminal 105 always or sometimes communicates via the Internet protocol (IP) in the framework of the updating. The Internet protocol particularly allows addressing on overlapping networks and suitable coupling of the mobile terminal 105 to the corresponding vehicle components and/or to the vehicle-external download device 110. Furthermore, the communication may be encrypted"); 
sending, by the vehicle unit (155), second request data based on the first request data to a service unit (160) (see at least Figs. 1 - 2, ¶0014, ¶0015 - ¶0021, and ¶0030  In particular, see Fig. 1 - 2. See ¶0017 - ¶0020, "the updating device is provided in the mobile terminal 105 (updating device 170a) and/or in the vehicle 150 (updating device 170b). The updating device 170a, 170b can perform an authorization ;
sending, by the service unit (160), authorization data based on the second request data to the vehicle unit (155) (see at least Figs. 1 - 2, ¶0014, ¶0015 - ¶0021, and ¶0030  In particular, see Fig. 1 - 2. See ¶0018 -  ¶0022, "the authorization check and/or the authentication check is performed using the public key method (PKI)… the known PKI system for the system according to the present invention,... of the transmitted, updated software for the control units of the vehicle 150... the authorization check and/or the authentication check is considered to be positively completed... the software version message can be provided with vehicle error data, vehicle diagnostic data and/or information uniquely identifying the vehicle 150, i.e., vehicle ID information. The updating device 170a, 170b corrects one or more vehicle errors, in particular in the software of the control units, by storing and/or installing the one or more current sequence controllers and/or the control unit data in the at least one affected control unit"); 
sending, by the vehicle unit (155), authorization data to the mobile unit (105) based on the authorization data from the service unit (160) (see at least Figs. 1 - 2, ¶0009, ¶0014 -  ¶0022, and ¶0030 - ¶0031.  In particular, see Figs. 1 - 2.  See ¶0018 -  ¶0022, "the authorization check and/or the authentication check is performed using the public key method (PKI)… the known PKI system for the system according to the present invention,... of the transmitted, updated software for the control units of the vehicle 150... the authorization check and/or the authentication check is considered to ; and 
using, by the mobile unit (128a – 128c), the authorization data as a basis for communicating with the service unit to perform the onboard service.  (See at least Figs. 1 - 2, ¶0009 - ¶0017, ¶0021, and ¶0030 - ¶0031.  In particular, see Figs. 1 - 2.  See ¶0022 - ¶0024, "the software version message can be provided with vehicle error data, vehicle diagnostic data and/or information uniquely identifying the vehicle 150, i.e., vehicle ID information. The updating device 170a, 170b corrects one or more vehicle errors, in particular in the software of the control units, by storing and/or installing the one or more current sequence controllers and/or the control unit data in the at least one affected control unit."  See ¶0031, “Next, the software version message is analyzed to ascertain whether the vehicle-external download device 110 has one or more current sequence controllers and/or control unit data ready for downloading (step 220). The one or more current sequence controllers and/or control unit data are downloaded via a communication link (step 230). The downloaded sequence controllers and/or control unit data are stored in the mobile terminal 105 (step 240). An updating device 170 stores and/or installs the sequence controllers and/or control unit data stored in the mobile terminal 105 in the at least one affected control unit (step 250).”)

Conversely, Hong’s centralized management of mobile-assisted vehicle software upgrading teaches wherein the vehicle unit is permanently installed in a vehicle.  (See Fig. 1, ¶0018, ¶0022 - ¶0023, and ¶0033 - ¶0034.  In particular, see ¶0018, Hong teaches a permanently installed vehicle unit as an on-vehicle head unit –vehicle component 11) and wherein the service unit is outside of the vehicle.  (See Fig. 1, ¶0008, ¶0018 - ¶0019, ¶0021, ¶0026, and ¶0028 - ¶0030, Hong teaches wherein the service unit is a cloud-based server that he discloses herein as network device 12.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Weyl’s system wherein the vehicle unit is permanently installed in a vehicle and wherein the service unit is outside of the vehicle, as taught by Hong.  Motivation to combine these elements, can include but is not limited to: facilitating distribution of software update and upgrade services across a diversity of in-vehicle and outside vehicle platforms.

Claims 2, 10, and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0287439 A1 to WEYLE et al. (herein after "Weyle") in view of U.S. Patent Application Publication No. 2016/0335073 A1 to HONG (herein after "Hong") as to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0060567 A1 to KIM et al. (herein after "Sang").

As to Claim 2,
Weyle discloses the method according to claim 1.
While Weyle teaches authentication (see ¶0017 – ¶0019), his system for using at least one mobile terminal in a motor vehicle using an updating device, does not teach or suggest wherein the authorization data have an authentication key, and a timestamp.
Therefore, Sang’s wireless terminal interfacing with a server for vehicle software updates is introduced to combine with Weyl’s system for using at least one mobile terminal in a motor vehicle using an updating device, to cure the gaps that Weyle has with the disclosure.
Sang further teaches wherein the authorization data have an authentication key and a timestamp.  (Pursuant to applicant’s disclosure (see [0005], and [0010] – [0012]), Kim teaches wherein the authorization data have an authentication key and a timestamp.  See Figs. 1 - 8, ¶0065, and ¶0078.  In particular, see Figs. 4 - 6.  See ¶0065, and ¶0078.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Weyl’s system for using at least one mobile terminal in a motor vehicle using an updating device wherein the authorization data has an authentication key, and a timestamp, as taught by Sang.  Motivation to combine these elements, can include but is not limited to: increasing data positive ID matching; mitigating potential for app data matching errors and / or corruption; and improving 

As to Claim 10,
Although Weyl discusses the method according to claim 1, wherein the vehicle unit is installed in a motorcycle, Sang provides more clarification wherein the vehicle unit is permanently installed in a motorcycle.  (See Figs. 1 - 3c, 7 - 8, ¶0058 - ¶0062, ¶0065, and Abstract. In particular, see ¶0058 - ¶0062, "the wireless terminal 10 may collect state information of the external device 20, or control a function of the external device 20 while performing communication in connection to the external device 20. The wireless terminal 10, for example, may include at least one of on board diagnostics (OBD), a smartphone... the wireless terminal 10; an OBD is mainly described as a target. The OBD may check information on an engine state such as... in addition to information on a driving state such as the speed, driving time, RPM, driving distance, average fuel consumption, or instantaneous fuel consumption of the external device 20 (for example, a vehicle). If a problem in a vehicle occurs, information on the problem in the vehicle may be checked through data collected through the OBD.... the external device 20, for example, may include... a motorcycle,... the software server 30 may correspond to a server for providing a software upgrade service of the wireless terminal 10. For example, the software server 30, as a server for providing a firmware over the air (FOTA) service for a firmware update of the wireless terminal 10."  Emphasis added.)


As to Claim 12,
Weyle discloses the method according to claim 11.
While Weyle teaches authentication (see ¶0017 – ¶0019), his system for using at least one mobile terminal in a motor vehicle using an updating device, does not explicitly disclose wherein the sent authorization data to the mobile unit comprises an authentication key and a time stamp.
On the other hand, Sang’s wireless terminal interfacing with a server for vehicle software updates teaches wherein the authorization data have an authentication key and a timestamp.  (Pursuant to applicant’s disclosure (see [0005], and [0010] – [0012]), Kim teaches wherein the authorization data have an authentication key and a timestamp.  See Figs. 1 - 8, ¶0065, and ¶0078.  In particular, see Figs. 4 - 6.  See ¶0065, and ¶0078.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Weyl’s system for using at least one mobile terminal in a motor vehicle using an updating device wherein the sent authorization data to the mobile unit comprises an authentication key and a time stamp, as taught by Sang.  .

Claims 4 – 9, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0287439  A1 to WEYLE et al. (herein after "Weyle") in view of U.S. Patent Application Publication No. 2016/0335073 A1 to HONG (herein after "Hong") as to claim 1 above, and further in view of U.S. Patent Application Publication No. 2015/0230044 A1 to PAUN (herein after "Paun").

As to Claim 4,
Weyle discloses the method according to claim 1.
However, Weyl’s system for using at least one mobile terminal in a motor vehicle using an updating device does not teach or suggest, wherein the mobile unit uses a first communication interface of the mobile unit to communicate with the vehicle unit and uses a second communication interface of the mobile unit to communicate with the service unit.
Paun’s work is analogous to Weyl and the disclosure, in that it presents a vehicle software updating system wherein utilizes a smart phone paired to a vehicle through Bluetooth connectivity to query a server via the Internet, for any available software updates for a vehicle; identifies the necessary vehicle app update by the vehicle’s 
Conversely, Paun’s smartphone based vehicle software updating system teaches wherein the mobile unit uses a first communication interface of the mobile unit to communicate with the vehicle unit (see Figs. 1 - 4, and ¶0042 - ¶0054.  In particular, see Figs. 3 - 4.  See ¶0043, 304 cellular transceiver, 308 Bluetooth transceiver, 302 user interface, and 307 of 300.  Additionally, see ¶0046, "When a user input is received, the processor 312 directs the cellular transceiver 304 to begin a wireless communications session through a cellular network 600 by which the device 300 accesses a website 500 hosted by a vehicle manufacturer and request a download of software”) and uses a second communication interface of the mobile unit to communicate with the service unit.  (See Figs. 1 - 4, and ¶0042 - ¶0054.  In particular, see Figs. 3 - 4.  See ¶0048, "After a file 502 is downloaded to the device 300, program instructions in the program memory space 312 cause the processor 300 to initiate a communications session with a vehicle communications device 212, preferably a Bluetooth transceiver 306.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Weyl’s system for using at least one mobile terminal in a motor vehicle using an updating device wherein the mobile unit uses a first communication interface of the mobile unit to communicate with the vehicle unit and uses a second communication interface of the mobile unit to communicate with the service unit, as taught by Paun.  Doing so, expands the wireless communications versatility and interface platforms within onboard vehicle service provider systems.

As to Claim 5,
Modified Weyle substantially discloses the method according to claim 4, wherein the first communication interface of the mobile unit is a Bluetooth interface.  (See at least Fig. 1, ¶0002 - ¶0003, ¶0011.  In particular, see ¶0003, and ¶0011.)

As to Claim 6,
Modified Weyl substantially discloses the method according to claim 5. 
However, Weyl’s system for using at least one mobile terminal in a motor vehicle using an updating device does not teach or suggest, wherein the second communication interface of the mobile unit is a mobile radio interface. 
On the contrary, Paun’s smartphone based vehicle software updating system teaches wherein the second communication interface of the mobile unit is a mobile radio interface.  (See ¶0015, ¶0020 - ¶0022, and ¶0042 - ¶0043.  In particular, see ¶0015, "In FIG.1, the extra-vehicle, mobile cellular communications device 300 is shown accessing a web server 500… transfer files 502 to and from the device 300 over a communications path, at least the last portion of which is wireless because it exists between the device 300 and a cell tower 602 of the cellular network 600. Files that the extra vehicle, mobile cellular communications device 300 transmits or receives through 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further provide Weyl’s system for using at least one mobile terminal in a motor vehicle using an updating device wherein the second communication interface of the mobile unit is a mobile radio interface, as taught by Paun.  Doing so, expands the wireless communications versatility and interface platforms within onboard vehicle service provider systems.

As to Claim 7,
Weyle discloses the method according to claim 1.
However, Weyl’s system for using at least one mobile terminal in a motor vehicle using an updating device does not teach or suggest, wherein the vehicle unit uses a first communication interface of the vehicle unit to communicate with the mobile unit and uses a second communication interface of the vehicle unit to communicate with the service unit.
On the other hand, Paun’s smartphone based vehicle software updating system teaches wherein the mobile unit uses a first communication interface of the mobile unit to communicate with the vehicle unit (see Figs. 1 - 4, and ¶0042 - ¶0054.  In particular, see Figs. 3 - 4.  See ¶0043, 304 cellular transceiver, 308 Bluetooth transceiver, 302 user interface, and 307 of 300.  Additionally, see ¶0046, "When a user input is received, the processor 312 directs the cellular transceiver 304 to begin a and uses a second communication interface of the mobile unit to communicate with the service unit.  (See Figs. 1 - 4, and ¶0042 - ¶0054.  In particular, see Figs. 3 - 4.  See ¶0048, "After a file 502 is downloaded to the device 300, program instructions in the program memory space 312 cause the processor 300 to initiate a communications session with a vehicle communications device 212, preferably a Bluetooth transceiver 306.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Weyl’s system for using at least one mobile terminal in a motor vehicle using an updating device wherein the mobile unit uses a first communication interface of the mobile unit to communicate with the vehicle unit and uses a second communication interface of the mobile unit to communicate with the service unit, as taught by Paun.  Doing so, expands the wireless communications versatility and interface platforms within onboard vehicle service provider systems.

As to Claim 8,
Modified Weyle substantially discloses the method according to claim 7, wherein the first communication interface of the vehicle unit is a Bluetooth interface.  (See Fig. 1, ¶0002 - ¶0003, ¶0011.  In particular, see ¶0003, and ¶0011.)

As to Claim 9,
the method according to claim 8.
However, Weyl’s system for using at least one mobile terminal in a motor vehicle using an updating device does not teach or suggest, wherein the second communication interface of the vehicle unit is a mobile radio interface.
Conversely, Paun’s smartphone based vehicle software updating system teaches wherein the second communication interface of the vehicle unit is a mobile radio interface.  (See ¶0015, ¶0020 - ¶0022, and ¶0042 - ¶0043.  In particular, see ¶0015, "In FIG.1, the extra-vehicle, mobile cellular communications device 300 is shown accessing a web server 500… transfer files 502 to and from the device 300 over a communications path, at least the last portion of which is wireless because it exists between the device 300 and a cell tower 602 of the cellular network 600. Files that the extra vehicle, mobile cellular communications device 300 transmits or receives through any radio frequency transmission and/or reception are therefore considered herein to have been transmitted and/or received wirelessly."  See also ¶0042 - ¶0043.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Weyl’s system for using at least one mobile terminal in a motor vehicle using an updating device wherein the second communication interface of the vehicle unit is a mobile radio interface, as taught by Paun.  Doing so, expands the wireless communications versatility and interface platforms within onboard vehicle service provider systems.

As to Claim 14,
a computer product comprising program code that, when executed (see Fig. 1, ¶0011, and ¶0029), carries out the acts of: 
sending, by the mobile unit (105), first request data to a vehicle unit (155) (see Figs. 1 - 2, ¶0009, and ¶0012 - ¶0015.  In particular, see ¶0009, "Motor vehicle 150 is coupled to mobile terminal 105 by way of communication interface 155. Motor vehicle 150 includes a software version transmission device 160 for transmitting a software version message, which specifies which sequence controllers and/or control unit data are stored and/or installed in one or more control units 165 of the motor vehicle 150. The software version message is transmitted to the mobile terminal 105 and/or to a vehicle-external download device 110 by the software version transmission device 160. The software version message is analyzed to ascertain whether the vehicle-external download device 110 has one or more current sequence controllers and/or control unit data ready for downloading. The one or more current sequence controllers and/or control unit data are downloaded via a communication link and the downloaded sequence controllers and/or control unit data are stored in the mobile terminal 105."  See ¶0012, "the mobile terminal 105 always or sometimes communicates via the Internet protocol (IP) in the framework of the updating. The Internet protocol particularly allows addressing on overlapping networks and suitable coupling of the mobile terminal 105 to the corresponding vehicle components and/or to the vehicle-external download device 110. Furthermore, the communication may be encrypted"); 
sending, by the vehicle unit (155), second request data based on the first request data to a service unit (160) (see Figs. 1 - 2, ¶0014, ¶0015 - ¶0021, and ¶0030.  In particular, see Fig. 1 - 2. See ¶0017 - ¶0020, "the updating device is provided ; 
sending, by the service unit (160), authorization data based on the second request data to the vehicle unit (155) (see Figs. 1 - 2, ¶0014, ¶0015 - ¶0021, and ¶0030.  In particular, see Fig. 1 - 2. See ¶0018 -  ¶0022, "the authorization check and/or the authentication check is performed using the public key method (PKI)… the known PKI system for the system according to the present invention,... of the transmitted, updated software for the control units of the vehicle 150... the authorization check and/or the authentication check is considered to be positively completed... the software version message can be provided with vehicle error data, vehicle diagnostic data and/or information uniquely identifying the vehicle 150, i.e., vehicle ID information. The updating device 170a, 170b corrects one or more vehicle errors, in particular in the software of the control units, by storing and/or installing the one or more current sequence controllers and/or the control unit data in the at least one affected control unit"); 
sending, by the vehicle unit (155), authorization data to the mobile unit (105) based on the authorization data from the service unit (160) (see Figs. 1 - 2, ¶0009, ¶0014 - ¶0022, and ¶0030 - ¶0031.  In particular, see Figs. 1 - 2.  See ¶0018 -  ¶0022, "the authorization check and/or the authentication check is performed using the public key method (PKI)… the known PKI system for the system according to the ; and 
using, by the mobile unit (105), the authorization data as a basis for communicating with the service unit (160) to perform the onboard service.  (See Figs. 1 - 2, ¶0009 - ¶0017, ¶0021, and ¶0030 - ¶0031.  In particular, see Figs. 1 - 2.  See ¶0022 - ¶0024, "the software version message can be provided with vehicle error data, vehicle diagnostic data and/or information uniquely identifying the vehicle 150, i.e., vehicle ID information. The updating device 170a, 170b corrects one or more vehicle errors, in particular in the software of the control units, by storing and/or installing the one or more current sequence controllers and/or the control unit data in the at least one affected control unit."  See ¶0031, “Next, the software version message is analyzed to ascertain whether the vehicle-external download device 110 has one or more current sequence controllers and/or control unit data ready for downloading (step 220). The one or more current sequence controllers and/or control unit data are downloaded via a communication link (step 230). The downloaded sequence controllers and/or control unit data are stored in the mobile terminal 105 (step 240). An updating device 170 
Although Weyl teaches a computer, his system for using at least one mobile terminal in a motor vehicle using an updating device does not teach or suggest a non-transitory computer readable medium having stored thereon program code.
Conversely, Paun’s smartphone based vehicle software updating system teaches teaches a non-transitory computer readable medium having stored thereon program code.  (See Fig. 3, ¶0015 - ¶0016, ¶0025 - ¶0029, and ¶0044.  In particular, see ¶0044.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Weyl’s system for using at least one mobile terminal in a motor vehicle using an updating device with the non-transitory computer readable medium, as taught by Paun.  Doing so, distinguishes the system such that program code may be executed apart from a transitory, propagating signal.

Conclusion                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661